Citation Nr: 1109185	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  06-30 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an increased initial (compensable) rating for residuals of a service-connected skull fracture.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to March 1974.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision from the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled to appear for a Board hearing in June 2009.  However, he failed to report for this hearing and provided no explanation for his failure to report.  His hearing request, therefore, is deemed withdrawn.

The Board remanded the claim in August 2009 for further development and consideration. 


FINDING OF FACT

The Veteran's service-connected skull fracture is not symptomatic or identifiable as a skull fracture.  He is not shown to have lost a portion of his skull that was smaller than the size of a 25-cent piece, or 0.716 square inches.


CONCLUSION OF LAW

The criteria are not met for an initial compensable rating for the residuals of the service-connected skull fracture.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.31, 4.73, Diagnostic Code 5296 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The present case involves a "downstream" issue, as the initial claim for service connection was granted in the rating decision on appeal, and the Veteran disagrees with the evaluation assigned.  
In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  As the Veteran has not alleged any prejudice, that burden has not been met.  

Accordingly, the Veteran is not prejudiced by a decision on the appeal, regardless of the timing or content of the notice provided by the RO.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant a physical examination, obtained medical opinions as to the etiology and severity of disability, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Board remanded the claim in August 2009 for further development and consideration, including an examination.  However, multiple attempts to locate the Veteran were unsuccessful.  In accordance with 38 C.F.R. § 3.655(b), the Veteran's claim will be rated on the available medical evidence of record.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


II.  Analysis

Ratings for service-connected disabilities are determined by comparing the symptoms the veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Also, when making determinations as to the appropriate rating to be assigned, VA must take into account the veteran's entire medical history and circumstances.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran's statements regarding the severity of his service-connected disability are deemed competent with regard to the description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be considered with the clinical evidence in conjunction with the appropriate rating criteria.

Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged rating."  Fenderson v. West, 12 Vet. App. 119 (1999). 

Under Diagnostic Code 5296, for loss of part of the skull without brain hernia, the loss of a portion of both the inner and outer table of the skull without brain herniation warrants a 10 percent rating if the size of the area lost is smaller than the size of a 25-cent piece, or 0.716 square inches (4.619 square centimeters).  A 30 percent rating is warranted if the size of the area lost is intermediate.  A 50 percent rating is warranted if the size of the area lost is larger than a 50-cent piece, or 1.140 square inches (7.355 square centimeters).  An 80 percent rating is warranted for loss of part of the skull with brain hernia.  Intracranial complications are to be evaluated separately.  38 C.F.R. § 4.71a, Diagnostic Code 5296.

Service treatment records reveal that the Veteran was hit on the head with a pipe in August 1972.  The diagnosis was lineal skull fracture of the occiput with no artery or nerve involvement.  

Medical records from Merle West Hospital, Klamath Falls, note that the Veteran was involved in a motor vehicle accident in December 1983.  A computer axial tomography (CT) scan noted a probable contusion to the high right parietal lobe in an otherwise normal scan of the head.  

In an emergency room note dated in November 2004, Jeffrey G. Wiencek, M.D., stated that the Veteran's seizure was related to his chronic alcoholism.  In December 2004, the Veteran request service connection for a skull fracture and associated residuals.  In a letter from Traci Ryan, M.D., dated in January 2005, stated that she was suspicious that the Veteran's episodes of unconsciousness and seizures which had occurred during the last six months were caused by old head trauma.  

On VA examination in May 2005, the Veteran reported that, after being informed that his seizures were related to old head trauma, he believed that his inservice head trauma was the cause of his seizures.  The examiner reviewed the Veteran claims file, discussed the Veteran's past medical history, and conducted a examination.  The diagnoses were 1.5 centimeter area of cystic encephalomalacia in the lateral aspect of the right frontal lobe, probably due to remote trauma; incidental arachnoid cyst, probably of congenital nature; complex seizure disorder, most likely secondary to the cystic encephalomalacia of the right frontal lobe; cognitive disorder secondary to the cystic encephalomalacia of the right frontal lobe, but enhanced by seizure disorder and medication effect; and benign essential tremor.  

After medical records from Merle West Hospital, Klamath Falls regarding the December 1983 motor vehicle accident were reviewed, the examiner opined that the Veteran's current neurological residuals were more likely due to the post-service 1983 motor vehicle accident than the inservice head injury.  The examiner reasoned that the post-service motor vehicle accident was more severe, and there were no chronic changes noted in the December 1983 CT scan.  

The Veteran's service-connected skull fracture was not identifiable on 1983 CT scan or on the May 2005 VA examination.  The evidence of record does not show that there was loss of a portion of either the inner or outer table of the skull that was smaller than the size of a 25-cent piece, or 0.716 square inches.  The clinical evidence does not support the criteria for a 10 percent rating, and the Veteran's skull fracture most nearly approximates the criteria for a noncompensable rating.  See 38 C.F.R. § 4.31 (where the minimum schedular evaluation requires residuals and the schedule does not provide a no-percent evaluation, a no-percent evaluation will be assigned when the required residuals are not shown).  

The Board must also consider whether the Veteran is entitled to an additional rating based on neurological residuals of the skull fracture.  The Veteran's current neurological residuals have been attributed to a post-service motor vehicle accident in 1983, and therefore, these residuals cannot be considered in his increased rating claim.  See Mittleider v. West, 11 Vet. App. 181 (1998).  This decision was based, in part, on the opinion contained in the May 2005 VA examination report.  Although the Veteran's private physician noted that she was "suspicious" that the Veteran's seizures were due to old head trauma, she never indicted whether she was referring to the inservice trauma, post-service trauma or both.  Further, the use of the word "suspicious," as in this case, makes a doctor's opinion speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28 (quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993)) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative).  Therefore, the private physician's opinion is of low probative value due to its speculative nature.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is adequate.  A rating in excess of that assigned is provided for certain manifestations of the service-connected disorder but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran has not required hospitalization due to the service-connected disability, and marked interference of employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

The Veteran's skull fracture does not warrant a compensable rating during any of the time under consideration.  The preponderance of the evidence is against the claim and an increased (compensable) rating is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to an increased initial (compensable) rating for residuals of a service-connected skull fracture is denied.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


